DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 19 February 2021 has been entered [hereinafter Response], where:
Claims 1, 15, and 21 have been amended.
Claims 2, 16, and 22 have been previously cancelled.
Claims 1, 3-15, 17-21, and 23-28 are pending.
Claims 1, 3-15, 17-21, and 23-28 are rejected.
Claim Interpretation
3.	The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f). 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f), because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation is: 
“a classification module” in claim 28.
Because this claim limitations is being interpreted under 35 U.S.C. § 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If Applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. § 112(f), Applicant may: (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. § 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. § 112(f).
Claim Rejections - 35 U.S.C. § 103
4.	The following is a quotation of AIA  35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5.	Claims 1, 3-15, 17-21, and 23-28 are rejected under 35 U.S.C. § 103(a) as being unpatentable over US Published Application 2013/0279794 to Greenberg et al. [hereinafter Greenberg] in view of G. Williams, “Data Mining with Rattle and R: The Art of Excavating Data for Knowledge Discovery, Use R,” Chapter 14 (2011) [hereinafter Williams] and US Published Application 2009/0083680 to McConaghy et al. [hereinafter McConaghy].
Regarding Claims 1, 15, and 21, Greenberg teaches a method (Greenberg, e.g., [0079]), an apparatus for tuning a classification system (Greenberg, e.g., [0029] to “optimize their accuracy” is to tune; Greenberg, e.g., [0089] “apparatus”), a Greenberg, e.g., [0089] “computer-readable medium”) comprising: 
receiving, by a processing device (Greenberg, e.g., [0082] “Processor 802”), training data including items, each item being associated with a training class label (Greenberg, e.g., [0011], the computer system defines the plurality of classification rules in the feature space by applying the automatic classifier to training data);
obtaining test data including an association of each item with an automatic class label (Greenberg, e.g., [0052] teaches [i]ntegration logic 72 can receive both the automatic classification results from module 71 and the classification results of visual classification (an association of each item with an automatic class label) from terminal 68 and can generate an integrated report 74[, which] may provide the system operator with a complete picture of the sample or samples under test (that is, obtaining test data), with optimal purity level) and corresponding values of a first confidence threshold and a second confidence threshold (Greenberg, e.g., [0032], the extent of the outer borders and overlap areas of the different classes are adjusted by means of variable confidence thresholds (corresponding values of a first confidence threshold and a second confidence threshold));
generating, automatically by the processing device, for each automatic class, two or more performance metrics based on the training data and the test data (Greenberg, e.g., [0011], teaches a computer system defines the plurality of classification rules (that is, generating . . . for each automatic class, two or more performance metrics) in the feature space by applying the automatic classifier to training based on the training data); Greenberg, e.g., [0030], computer system receives a classification performance measure selected from a plurality of performance measures from an operator of the computer system and determines the confidence threshold based on the classification performance measure); 
* * *
selecting, automatically by the processing device, for each automatic class, a preferred pair of values (Greenberg, e.g., [0070] teaches receives a set of pre-classified training data for each defect class of interest (each automatic class), and solves an equation . . . over the training data for each of a number of different values of the confidence threshold (e.g., μ) and the kernel parameter (e.g., γ) (that is, solving for the (μ,γ) pair is selecting . . . a preferred pair of values)) of the first confidence threshold and the second confidence threshold for which, by rejecting all items below the first and second confidence thresholds (Greenberg, e.g., [0015], selecting a group of the plurality of defect classes for automatic classification), with respect to all of the automatic classes (Greenberg, e.g., [0033], confidence thresholds for the single-class classifiers … and for the multi-class classifier … can be adjusted), a global optimum condition of the performance metrics is met (Greenberg, e.g., [0065], for optimal performance of the single-class classifier (i.e., maximal purity of automatic classification results at a given rejection rate), the shape of the kernel function can be changed in conjunction with a change in the confidence threshold) . . . , wherein the one or more constraints corresponds to one or more desired metrics that include a desired rejection rate that is to be obtained from a semiconductor defect classification of the items in the training data (Greenberg, corresponds to the one or more desired metrics), such as a desired purity and/or a certain maximum rejection rate (that is, those rejection rates below the certain maximum rejection rate include a desired rejection rate that is to be obtained from a semiconductor defect classification of items in the training data); see Greenberg, e.g., [0033] relating to “training process”), . . . ;
classifying, automatically by the processing device, one or more defects based on the selected preferred pair of values of the first confidence threshold and the second confidence threshold, wherein the first confidence threshold and the second confidence threshold of the selected preferred pair are associated with boundaries of a feature space to classify the one or more defects (Greenberg, e.g., [0046], confidence thresholds determine the loci of boundaries of regions in feature space associated with defect classes; see Fig. 2).
Though Greenberg teaches the feature of an automatic defect classification system that includes storing definitions of defect classes in terms of a classification rules in a multi-dimensional feature space, Greenberg, however, does not explicitly teach -
* * *
tuning, automatically by the processing device, values of at least one of the first confidence threshold and the second confidence threshold under one or more constraints that are applied to the two or more performance metrics;
* * *
But Williams teaches -
* * *
tuning, automatically by the processing device, values of at least one of the first confidence threshold and the second confidence threshold (Williams, Figure at p. 293, teaches:

    PNG
    media_image1.png
    283
    377
    media_image1.png
    Greyscale

where the figure teaches at least one of the first confidence threshold [“wx+b=1”] and the second confidence threshold [“wx+b=-1”]; Williams, at p. 302, “ 14.4 Tuning Parameters”, second full paragraph, where in discussing the R modeling language, teaches “Model Type type=” in which [t]he ksvm() function can be used for a variety of modelling tasks, depending on the type of target variable. We are generally interested in classification tasks using the so-called C-svc formulation (support vector classification with a C parameter for tuning). This is a standard formulation for SVMs and is referred to as regularised support vector classification (that is, tuning . . . values of at least one of the first confidence threshold and the second confidence threshold); Examiner notes that “tuning parameters” through the C-svc formulation is tuning . . . values of the first confidence threshold and the second confidence threshold)) under one or more constraints that are applied to the two or more performance metrics (Williams, at performance metric), whilst smaller [constraint] values relate to points further away from the decision boundary (that is, values of at least one of the first confidence threshold and the second confidence threshold under one or more constraints that are applied to the two or more performance metrics)).
* * *
Greenberg and Williams are from the same or similar field of endeavor. Greenberg teaches Greenberg teaches an automatic defect classification system that includes storing definitions of defect classes in terms of a classification rules in a multi-dimensional feature space. Williams teaches tuning parameters in a support vector machine for data classification. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify Greenberg pertaining to an automatic defect classification system with the tuning parameters of Williams.
The motivation for doing so is because an advantage of the support vector machines is that the modelling only deals with these support vectors rather than the whole training dataset, and so the size of the training set is not usually an issue. Also, as a consequence of only using the support vectors to build a model, the model is less affected by outliers. 
Greenberg and Williams teach the features of a defect classification with tuning parameters, the combination of Greenberg and Williams, however, does not explicitly teach -
* * *
. . . under one or more constraints that are applied to the two or more performance metrics, . . . .
But McConaghy teaches -
* * *
. . . under one or more constraints that are applied to the two or more performance metrics (McConaghy, e.g., [0040], multi-objective optimization optimizing the surrogate model of each performance metric in accordance with pre-determined constraints, the multi-objective optimization also maximizing the uncertainty of the surrogate model of each performance metric) . . . ;
Greenberg, Williams, and McConaghy are from the same or similar field of endeavor. Greenberg teaches an automatic defect classification system defect classification that includes storing definitions of defect classes in terms of a classification rules in a multi-dimensional feature space. Williams teaches tuning parameters in a support vector machine for data classification. McConaghy teaches failure rate estimation in semiconductor design goals based on constraints and objectives. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify Greenberg pertaining to defect classification with the performance metric constraints of McConaghy.
 (McConaghy, [0004]).
Though Greenberg, Williams, and McConaghy teaches the features of a defect classification with tuning parameters in a support vector machine, the combination of Greenberg, Williams, and McConaghy, however, does not explicitly teach -
* * *
. . . wherein the desired rejection rate depends on whether a particular defect belongs in a majority defect class or a minority defect class; and
* * *
However, Kerdprasop teaches -
* * *
. . . wherein the desired rejection rate depends on whether a particular defect belongs in a majority defect class or a minority defect class (Kerdprasop, right column of p. 338, “III. Proposed Techniques Towards the Creation of Fault Detection model,” last paragraph, teaches [w]e assess the model performance based on the four metrics: true positive rate (TP rate or recall), precision, F-measure, and false positive rate (FP rate or false alarm); Kerdprasop, left column of p. 337, “I. Introduction,” fourth paragraph, teaches [o]ur experimental studies on manufacturing process data set yield satisfactory results in that the proposed method can induce the accurate models for predicting both majority (that is, majority defect class) and minority (that is, minority defect class) test data instances without incurring the over-fitting problem (that is, wherein the desired rejection rate depends on whether a particular defect belongs in a majority defect class or a minority defect class); Examiner points out that the “rate” is a performance measure in context of the specification, in which [t]he performance of a classification system is measured by performance measures, such as accuracy, purity, rejection rate and the like, and the performance measures depend on the selection of the confidence levels (PGPUB1 ¶ 0027)); and
* * *
Greenberg, Williams, McConaghy, and Kerdprasop are from the same or similar field of endeavor. Greenberg teaches an automatic defect classification system defect classification that includes storing definitions of defect classes in terms of a classification rules in a multi-dimensional feature space. Williams teaches tuning parameters in a support vector machine for data classification. McConaghy teaches failure rate estimation in semiconductor design goals based on constraints and objectives. Kerdprasop, in a semiconductor manufacturing context, teaches that models biased towards majority class can predict the majority class correctly, but data instances from the minority class tend to be incorrectly predicted, or also known as rare class mining. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify Greenberg pertaining to defect classification with the performance metric constraints of McConaghy and with the addressing of rates with respect to majority and minority failure classes of Kerdprasop.
Kerdprasop, Abstract).
Regarding claims 3, 17 and 23, the combination of Greenberg, Williams, McConaghy and Kerdprasop teaches all of the limitations of claims 1, 15, and 21, respectively, as described above.
Greenberg teaches wherein the selecting of the preferred pair of values of the first confidence threshold and the second confidence threshold comprises (Greenberg, e.g., [0033], confidence thresholds for the single-class classifiers . . . and for the multi-class classifier . . . can be adjusted):
for each automatic class, generating a group of candidate pairs of values (Greenberg, e.g., [0033], the single-class classifiers (to distinguish between known and unknown defects)); and
selecting from among the candidate pairs of values, a preferred pair of values for which, with respect to all of the automatic classes, the global optimum condition of the performance metrics is met (Greenberg, e.g., [0008], applying the automatic classifier to the inspection data includes selecting a value of the parameter for the plurality of defect classes based on the confidence threshold).
Regarding claims 4, 18 and 24, the combination of Greenberg, Williams, McConaghy and Kerdprasop teaches all of the limitations of claims 3, 15, and 22, respectively, as described above.
Greenberg teaches wherein the preferred pair of values is selected based on input received from a user regarding one or more desired performance levels (Greenberg, e.g., [0051], confidence threshold computed by the ADC machine based on one or more classification performance measures specified by the operator).
Regarding claims 5, 19, and 25, the combination of Greenberg, Williams, McConaghy and Kerdprasop teaches all of the limitations of claims 4, 17, and 22, respectively, as described above.
Greenberg teaches further comprising: 
plotting a graph representing a set of candidate pairs of values and allowing the user to use the graph for selecting the preferred pair of values from the set of candidate pairs of values (Greenberg, e.g., [0059], ADC machine may generate a graph based on actual results of classification of training data. For this purpose, the ADC machine can compare automatic classification results over a set of defects in the training data to "gold standard" (verification set) visual classification performed by a human inspector).
Regarding claims 6, 20, and 26, the combination of Greenberg, Williams, McConaghy and Kerdprasop teaches all of the limitations of claims 5, 18, and 23, respectively, as described above.
Greenberg teaches wherein the graph is constructed by defining a grid of a first performance metric on an x axis and finding a global optimum condition of a second performance metric for a y axis for each point of the first performance metric (Greenberg, e.g., [0044], FIG. 2 is an exemplary schematic representation of a 
Regarding claim 7, the combination of Greenberg, Williams, McConaghy and Kerdprasop teaches all of the limitations of claim 3, as described above.
Greenberg teaches wherein one or more performance constraints are applied to the group of candidate pairs of values to generate a group of permitted pair values, and wherein the preferred pair of values is selected from the group of permitted pair of values (Greenberg, e.g., [0065-66],

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Regarding claim 8, the combination of Greenberg, Williams, McConaghy and Kerdprasop teaches all of the limitations of claim 1, as described above.
Greenberg teaches wherein the items are suspected defects inspected on a semiconductor substrate (Greenberg, e.g., [0040], Some embodiments are 
Regarding claim 9, the combination of Greenberg, Williams, McConaghy and Kerdprasop teaches all of the limitations of claim 1, as described above.
Greenberg teaches wherein obtaining test data is carried out by applying the classification rules to at least a portion of the training data, with the first confidence threshold and the second confidence threshold set to given values (Greenberg, e.g., [0070], processing logic estimates the rejection rate (i.e., a percentage of the defects in the test set that are classified as "unknown") for each (µ, γ) pair).
Regarding claim 10, the combination of Greenberg, Williams, McConaghy and Kerdprasop teaches all of the limitations of claim 1, as described above.
Greenberg teaches wherein the generating two or more performance metrics is performed by comparing the training class label with the automatic class labels (Greenberg, e.g., [0059], the ADC machine can compare automatic classification results over a set of defects in the training data to "gold standard" (verification set) visual classification performed by a human inspector. The comparison may be performed for different confidence thresholds (with correspondingly different rejection rates)).
Regarding claim 11, the combination of Greenberg, Williams, McConaghy and Kerdprasop teaches all of the limitations of claim 1, as described above.
Greenberg teaches wherein generating two or more performance metrics is carried out by applying the classification rules to the training data multiple times, with the first confidence threshold and/or the second confidence threshold set to a different value each time (Greenberg, e.g., [0031], teaches that U.S. patent application Ser. No. 12/844,724, filed Jul. 27, 2010, which is hereby incorporated by reference, describes an ADC system that addresses various types of classification uncertainty by applying multiple different classifiers to the inspection data, including both multi-class classifiers and single-class classifiers).
Regarding claim 12, the combination of Greenberg, Williams, McConaghy and Kerdprasop teaches all of the limitations of claim 1, as described above.
Greenberg teaches wherein the performance metrics relate to one or more performance measures from one or more of: an accuracy measure representing all items which are classified correctly (Greenberg, e.g., [0037], multi-class classifiers for defects that occur commonly in the pre-classified training set will typically have high accuracy and purity).
Regarding claim 13, the combination of Greenberg, Williams, McConaghy and Kerdprasop teaches all of the limitations of claim 1, as described above.
Greenberg teaches wherein the performance constraint is selected from at least one of: a minimal confidence threshold value (Greenberg, e.g., [0066], number of pre-classified defect images that were used in generating the classifier).
Regarding claim 14, the combination of Greenberg, Williams, McConaghy and Kerdprasop teaches all of the limitations of claim 1, as described above.
Greenberg teaches wherein the first confidence threshold and second confidence threshold are selected from at least one of: 
an ‘Unknown’ confidence threshold representing a confidence level for which, an item that is classified by a single-class classifier as belonging to an automatic class with confidence level below the ‘Unknown’ confidence threshold will be rejected (Greenberg, e.g., [0065], orientation of the second hyperplanes accepts an additional defect 102, which would have been rejected as "unknown" by the first hyperplane); . . . .
Regarding claim 27, Greenberg teaches [a] method for classifying items (Greenberg, e.g., [0079]), . . . comprising:
during a setup stage (Greenberg, e.g., [0044] and Fig. 2, teaches a set of defects . . . is mapped (that is, during a setup stage), applying the method of claim 1 (the combination of Greenberg, Williams, McConaghy, and Kerdprasop teaches all of the limitations of claim 1, as described above);
during a classification stage, receiving classification data including items and classifying the items based on the automatic classes (Greenberg, e.g., [0045] teaches [a]n ADC machine can apply two types of classifiers to classify the defects (that is, during a classification stage, receiving classification data including items and classifying the items based on the automatic classes)) and using the preferred pair (Greenberg, e.g., [0070]) of values of the first confidence threshold and the second confidence threshold (Greenberg, e.g., [0032], the extent of the outer borders and overlap areas of the different classes are adjusted by means of variable corresponding values of the first confidence threshold and the second confidence threshold)).
Regarding claim 28, Greenberg teaches [a] system for classifying items, the system comprising a classification module capable of receiving classification data items and classifying the items based on automatic classes (Greenberg, e.g., [0045] teaches [a]n ADC machine can apply two types of classifiers to classify the defects (that is, during a classification stage, receiving classification data including items and classifying the items based on the automatic classes)), wherein the classification module comprises an apparatus for tuning a classification system (Greenberg, e.g., [0029]) according to claim 15 (the combination of Greenberg, Williams, McConaghy, and Kerdprasop teaches all of the limitations of claim 15, as described above).
Response to Arguments
6.	Applicant’s Arguments have been fully considered. Examiner responds below, accordingly.
7.	Applicant “respectfully submits that the combination of cited references fails to teach all the features of independent claim 1. Similar language is also included in independent claims 15 and 21.” (Response at pp. 11-12). 
	Examiner agrees that Greenberg, Williams, or McConaghy, do not explicitly teach the feature of “the desired rejection rate depends on whether a particular defect belongs in a majority defect class or a minority defect class.” The Examiner cites Kerdprasop as teaching this feature.
CONCLUSION
8.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
(US20090125463 to Hido) generates models for classifying input data into a plurality of classes on the basis of training data previously classified into the plurality of classes. The system includes a sampling unit and a learning unit. The sampling unit samples, from the training data, a plurality of datasets each including a predetermined number of elements classified into a minority class and a corresponding number of elements classified into a majority class, the corresponding number being determined in accordance with the predetermined number.
9.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KEVIN L. SMITH whose telephone number is (571) 272-5964. Normally, the Examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KAKALI CHAKI can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
/K.L.S./
Examiner, Art Unit 2122

/BABOUCARR FAAL/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US Published Application 20160189055 to Zvitia, entitled “Tuning of parameters for automatic classification” filed 31 December 2014 [hereinafter PGPUB].